Circuit Court for Baltimore County
Case No. C-03-CR-19-000076



                                                                                   IN THE COURT OF APPEALS

                                                                                         OF MARYLAND


                                                                                               No. 67


                                                                                       September Term, 2021



                                                                                     STATE OF MARYLAND


                                                                                                 v.


                                                                                     DE’SHON C. RODGERS



                                                                                          Fader, C.J.
                                                                                          Watts
                                                                                          Hotten
                                                                                          Booth
                                                                                          Biran
                                                                                          Gould
                                                                                          Eaves,

                                                                                                            JJ.



                                                                                   PER CURIAM ORDER
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2022-04-28 09:48-04:00                                      Filed: April 28, 2022


Suzanne C. Johnson, Clerk
STATE OF MARYLAND                                          *     IN THE

                                                           *     COURT OF APPEALS

                                                           *     OF MARYLAND
v.
                                                           *     COA-REG-0067-2021

                                                           *     No. 67

DE’SHON C. RODGERS                                         *     September Term, 2021


                                PER CURIAM ORDER


       The Court having considered and granted the petition for a writ of certiorari in the

above-captioned case, it is this 28th day of April, 2022


       ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court

of Special Appeals is vacated and the case is remanded to that Court to consider whether

or not the holding in Lopez-Villa v. State, No. 22 (September Term, 2021) should be applied

in this case and, if so, to reconsider its prior opinion concerning whether the trial court

erred in not asking requested voir dire question(s); and it is further


       ORDERED, that the case is remanded to the Court of Special Appeals for

consideration and resolution of the remaining two issues raised on brief by Respondent,

De’Shon C. Rodgers, before that Court, namely:

       Did the trial court err by permitting Officer Brian H. Carver to offer expert
       testimony about Rodgers’ actions in an aerial video without being qualified
       as an expert witness?

       Did the trial court err by preventing defense counsel from cross-examining
       Officer Alexander A. Pearson about his failure to comply with department
       policy that required him to file a complaint against Officer First Class Thorne
       A. Allen for use of excessive force?

and it is further


       ORDERED, that costs are to be paid by Respondent.




                                                         /s/ Matthew J. Fader
                                                              Chief Judge